914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jorge ORTEGA-BENITEZ, Defendant-Appellant.
Nos. 89-7143, 89-7172.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided Sept. 19, 1990.Decision Vacated, Reinstated, and Re-filed March 19, 1991.See 1991 WL 35675.

Appeals from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CR No. 84-102-02;  C/A No. 87-250-P)
Jorge Ortega-Benitez, appellant pro se.
Thomas J. Ashcraft, Office of the United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jorge Ortega-Benitez appeals from the district court's orders refusing relief under 28 U.S.C. Sec. 2255 (No. 89-7143) and declining Ortega's request to correct an alleged clerical error under Fed.R.Crim.P. 36 (No. 89-7172).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that the appeal from the denial of relief under Sec. 2255 is without merit.  Similarly, we find no abuse of discretion in the court's denial of the request under Rule 36.  Accordingly, we deny the motion for appointment of counsel and affirm on the reasoning of the district court in both appeals.    United States v. Ortega-Benitez, CR No. 84-102-02;  C/A No. 87-250-P (W.D.N.C. Apr. 21, 1989;  June 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.